Order dismissing the writ of habeas corpus and remanding the relator unanimously reversed, on the law and on the facts, the writ sustained and the relator discharged from custody. An extradition proceeding grounded upon an affidavit requires closer scrutiny than one based upon an indictment which carries with it the presumption that witnesses testified before a Grand Jury. The affidavit of the prosecutrix fails to set forth sufficient facts establishing the commission of the crime. (People ex rel. Be Martini v. McLaughlin, 243 N. Y. 417; People ex rel. Gellis v. Sheriff, 251 N. Y. 33; People ex rel. Shurbwrt v. Noble, 4 A D 2d 649.) The offense charged is “ cheating and swindling prosecutrix out of $300 by fraudulent means and artful practices”. The fraudulent means and artful practices are not set forth. The papers fail to establish the commission of a crime. (People ex rel. Lawrence v. Brady, 56 N. Y. 182, 188.) Concur — Botein, P. J., Breitel, McNally and Stevens, JJ.